        Case 2:18-cv-05934-MWF-KS Document 80 Filed 03/25/20 Page 1 of 3 Page ID #:721

 Name Philip A. Leider, Joren S. Ayala-Bass, Anahit Samarjian
 Address Leider + Ayala-Bass LLP, One Market Plaza, Spear Tower,
 City, State, Zip 36th Floor, San Francisco, CA 94105
 Phone 415-215-8397
 Fax 510-350-9115
 E-Mail philip@leiderlegal.com, joren@leiderlegal.com
 G FPD        G Appointed    G CJA      G Pro Per        G✘Retained

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                           CASE NUMBER:
Ox Labs Inc.
                                                                                                CV18-5934 MWF (KSX)
                                                        PLAINTIFF(S),
                                  v.
BitPay, Inc.                                                                               NOTICE OF APPEAL
                                                  DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                                           Plaintiff Ox Labs Inc.                     hereby appeals to
                                                                      Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                           Civil Matter
 G Conviction only [F.R.Cr.P. 32(j)(1)(A)]                                 G Order (specify):
 G Conviction and Sentence
 G Sentence Only (18 U.S.C. 3742)
 G Pursuant to F.R.Cr.P. 32(j)(2)                                          ✘ Judgment (specify):
                                                                           G
 G Interlocutory Appeals
 G Sentence imposed:                                                           Judgment in a Civil Action
                                                                           G Other (specify):

 G Bail status:



Imposed or Filed on           February 26, 2020            . Entered on the docket in this action on February 26, 2020                       .

A copy of said judgment or order is attached hereto.


March 25, 2020                                             /s/ Philip A. Leider
Date                                                       Signature
                                                           G Appellant/ProSe          ✘ Counsel for Appellant
                                                                                      G                               G Deputy Clerk

Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                    NOTICE OF APPEAL
      Case 2:18-cv-05934-MWF-KS Document 80
                                         79 Filed 03/25/20
                                                  02/26/20 Page 2
                                                                1 of 3
                                                                     1 Page ID #:722
                                                                               #:720
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                           JS-6
                                                                  for the
                                                   __________  DistrictofofCalifornia
                                                      Central District      __________

                        OX LABS INC.                                 )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. CV18-5934 MWF (KSX)
                         BITPAY, INC.                                )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                           recover from the
defendant (name)                                                                                                    the amount of
                                                                            dollars ($                 ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of               % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
               the plaintiff, Ox Labs Inc., recover from the defendant, BitPay, Inc., Seventy Thousand Seven Hundred
 other:
u              Seventy-Eight Dollars and Fifty-Seven Cents ($70,778.57), which includes prejudgment interest at the rate
               of 7%. The parties will each bear their own costs.
                                                                                                                                       .

This action was (check one):

u tried by a jury with Judge                                                                            presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.


u decided by Judge    Michael W. Fitzgerald                                            on a motion for
      judgment as a matter of law filed by the defendant (Dkt. 66) and a pretrial dispositive motion filed by the plaintiff
      (Dkt. 67).                                                                                                                       .

Date:     February 26, 2020                                                 CLERK OF COU
                                                                                     COURT
                                                                                       URT



                                                                                          Signature
                                                                                          Signat
                                                                                              a urre of
                                                                                                     of C
                                                                                                        Clerk
                                                                                                          lerk
                                                                                                            rkk oorr D
                                                                                                                     Deputy
                                                                                                                       eputy Clerk
Case 2:18-cv-05934-MWF-KS Document 80 Filed 03/25/20 Page 3 of 3 Page ID #:723



  1                              CERTIFICATE OF SERVICE
  2          I certify that counsel of record, listed below, is being served on March 25,
  3   2020, with a copy of this document through the CM/ECF Filing System as
  4   identified on the Notice of Electronic Filing dated March 25, 2020.
  5
  6                                                               /s/ Anahit Samarjian
                                                                  Anahit Samarjian
  7
  8
  9   Benjamin T. Wang
      bwang@raklaw.com
 10   James Tsuei
 11   jtsuei@raklaw.com
      RUSS, AUGUST & KABAT
 12   12424 Wilshire Boulevard,12th Floor
 13   Los Angeles, California 90025

 14   Lawrence H. Kunin
 15   lhk@mmmlaw.com
      MORRIS, MANNING & MARTIN, L.L.P.
 16   1600 Atlanta Financial Center
 17   3343 Peachtree Road N.E.
      Atlanta, Georgia 30326
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       NOTICE OF APPEAL
       Case No. CV 18-5934-MWF(KSx)
